Citation Nr: 0423542	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  99-20 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim for service connection for post-traumatic 
stress disorder.


WITNESSES AT HEARINGS ON APPEAL

Appellant and W. B.


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which declined to reopen the previously denied claim for 
service connection for post-traumatic stress disorder (PTSD).  

Following his March 2004 hearing, the veteran submitted 
additional evidence for consideration in this matter, and 
provided waiver of RO consideration of the same.


FINDINGS OF FACT

1.  In November 1995, the RO denied the veteran's claim for 
service connection for post-traumatic stress disorder.  The 
veteran did not appeal that decision.

2.  An unappealed July 1998 rating decision declined to 
reopen the veteran's claim for service connection for PTSD on 
the basis of new and material evidence. 

3.  The additional evidence presented since July 1998 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
PTSD. 


CONCLUSIONS OF LAW

1.  The July 1998 rating decision which declined to reopen 
the veteran's claim for service connection for PTSD on the 
basis of new and material evidence is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  The additional evidence presented since July 1998 is new 
and material, and the claim for service connection for PTSD, 
has been reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (2003), 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that during the course of this appeal a 
new law was enacted. This new law and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 
C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  Additionally, 
the RO is to advise the appellant to submit any evidence in 
(his/her) possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical evidence necessary to substantiate his claim.  
The veteran and his representative were provided with a copy 
of the appealed November 1998 rating decision and March 1999 
statement of the case.  In supplemental statements of the 
case issued between 1999 and 2003, he was also informed of 
what constituted new and material evidence.  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
his behalf.

In a September 2002 letter, the veteran was informed of his 
responsibility to submit new and material evidence to reopen 
his claim of service connection.  Additionally, he was 
informed of the type of evidence he needed to submit to 
support his claims of service connection.  He was informed 
that he needed to submit medical evidence of a current 
disability, evidence of a disease or injury in service, and 
medical evidence showing a link between a disease or injury 
in service and his current disorder.  Moreover, in the 
September 2002 VA letter, the veteran was informed of the 
provisions of the VCAA, the evidence he was responsible for 
submitting and what evidence VA would obtain in an effort to 
substantiate his claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  He was specifically informed of what the 
evidence must show to establish entitlement to service 
connection, the evidence he still needed to submit, and what 
they had done to assist him in substantiating his claim.

Furthermore, throughout this appeal process, VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
consists of the veteran's service records, postservice 
medical records, including VA examinations, and assertions 
made by the veteran in support of his claims.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Certain chronic diseases, including psychoses, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition 
noted during service is not shown to have been chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  See 38 C.F.R. § 
3.303(b). 

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau 
v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The Board notes that 38 C.F.R. § 3.304(f), was amended twice 
while the veteran's appeal was pending.  The first amendments 
were promulgated in 1999, but became effective retroactive to 
March 7, 1997.  See Direct Service Connection (Post-Traumatic 
Stress Disorder), 64 Fed. Reg. 32,808 (June 18, 1999).  The 
second amendments became effective March 7, 2002.  See Post-
Traumatic Stress Disorder Claims Based on Personal Assault, 
67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (to be codified as 
amended at 38 C.F.R. § 3.304(f)).  The Board finds that the 
pre-1997 and 1997 criteria for evaluating PTSD claims are 
substantially the same, as both versions of the regulations 
require medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  The 1997 amendments primarily codified the 
Court's decision in Cohen v. Brown, 10 Vet. App. 128 (1997) 
and brought 38 C.F.R. § 3.304(f) in line with the governing 
statute, 38 U.S.C.A. 
§ 1154(b) (West 1991), which relaxes certain evidentiary 
requirements for PTSD claimants who have combat-related 
stressors.  The 2002 amendment primarily codifies VA's 
existing manual procedures that pertain to PTSD claims 
resulting from personal assault.

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for posttraumatic stress 
disorder will vary depending on whether or not the veteran 
was "engaged in combat with the enemy."  Id.

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is combat related, then 
the veteran's lay testimony or statements are accepted as 
conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  The General Counsel stated that the 
term "combat" is defined to mean "a fight, encounter, or 
contest between individuals or groups" and "actual fighting 
engagement of military forces." VAOPGCPREC 12-99 (Oct. 1999) 
citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 (1981).  That 
opinion further states that the phrase "engaged in combat 
with the enemy" requires that the veteran "have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99.

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain service records or 
other evidence to corroborate the veteran's testimony or 
statements.  See Moreau, 9 Vet. App. at 394-95.  In Pentecost 
v. Principi, 16 Vet. App. 124 (2002), the Court held that a 
veteran need not corroborate his actual physical proximity to 
(or firsthand experience with), and personal participation 
in, rocket attacks while stationed in Vietnam.  See also 
Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)

In this case, an original claim for service connection for 
PTSD was denied by the RO in November 1995.  In denying the 
veteran's claim, the RO found that the evidence did not show 
that PTSD had been clinically demonstrated, and that there 
were no verifiable stressors.  The veteran did not appeal 
this decision.

The veteran attempted to reopen his claim for PTSD in June 
1998.  The RO declined to reopen the veteran's claim in July 
1998.  In that decision, the RO explained that the newly 
submitted evidence did not show a diagnosis of PTSD or a 
verified in-service stressor.

The veteran was notified of that decision and of his 
appellate rights in an August 1998 letter but did not seek 
appellate review within one year of notification. Therefore, 
that decision is final and not subject to revision upon the 
same factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 
C.F.R. §§ 20.302, 20.1103.  

However, if new and material evidence is presented or secured 
with respect to a final decision, the Secretary shall reopen 
and review the former disposition of that claim.  38 U.S.C.A. 
§ 5108.  In September 1998, the veteran sought to reopen his 
claim for service connection for PTSD.  When a claim to 
reopen is presented, a two-step analysis is performed.  The 
first step is to determine whether the evidence presented or 
secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence, as it applies to this case, is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a). The Board notes that the new 
regulations redefine "new and material evidence" and clarify 
the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  66 Fed. Reg. 
at 45,630 (to be codified as amended at 38 C.F.R. §§ 
3.156(a), 3.159(c)).  However, those specific provisions are 
applicable only to claims filed on or after August 29, 2001. 
66 Fed. Reg. at 45,620.  Since the current claim was filed in 
September 1998, the old version of the regulation, as set 
forth above, is applicable in this case.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The evidence associated with the claims file subsequent to 
the July 1998 RO decision consists of VA and private medical 
records, some of which list diagnoses of PTSD, depression and 
dysthymia.  Additionally, VA outpatient treatment records 
dated from 1998 to 2002 show treatment for PTSD.  The record 
also includes a ship's history for the U.S.S. America during 
the period in which the veteran served aboard this vessel.  

As noted above, the missing evidence at the time of the July 
1998 RO decision was a diagnosis of PTSD and a verified in-
service stressor.  Since evidence submitted subsequent to 
that decision contains a diagnosis of PTSD, as well as 
evidence concerning the reported stressful events in service, 
the Board concludes that the veteran has submitted new and 
material evidence which is sufficient to reopen the 
previously denied claim.  Therefore, the claim for service 
connection for PTSD is reopened.

The Board must now make a determination as to whether the 
evidence supports the claim of service connection for PTSD.  
Such question requires further development of the evidence.  
The claim will be further discussed in the remand section 
below. 


ORDER

New and material evidence having been obtained, the claim of 
service connection for PTSD is reopened. To this extent only, 
the claim is granted. 


REMAND

The veteran contends that he suffers from psychiatric 
disability, claimed as post-traumatic stress disorder (PTSD), 
which is related to incidents he experienced during his 
period of military service.  A preliminary review of the 
record discloses that the veteran has been variously 
diagnosed with psychiatric disorders, to include PTSD. 

Regarding the veteran's reported stressors, he reported that 
he served as liaison for the Navy at the funeral of a fellow 
service member.  He also reported that while serving as a 
helmsman aboard the U.S.S. America he witnessed bomb raids 
during which he steered the vessel, various mishaps involving 
aircraft launches and recoveries, and other incidents while 
aboard ship.  He also stated he witnessed an incident in 
which the pilot of an aircraft was rescued.  

Service records disclose that the veteran's military 
occupational specialty was quartermaster.  The veteran's DD 
Form 214 indicates he is in receipt of the Vietnam Service 
Medal, while not indicative of combat may be awarded for 
service within a combat zone.  The record discloses the 
veteran did not complete a PTSD questionnaire in conjunction 
with this claim, but did provide statements concerning his 
stressful events during service in 1994 and 1995.  An attempt 
was made to verify these stressors based upon the information 
then provided.  In March 1999, the service department advised 
that more detailed information was necessary to conduct a 
meaningful search to verify the reported stressors.  

The veteran was subsequently diagnosed with PTSD based upon 
his reported stressors.  

More recently, during a March 2004 hearing, the veteran 
recounted the stressful events in service.  He indicated he 
attempted to research and obtain additional evidence to 
verify the reported stressors, and apparently was unable to 
secure complete copies of all records he reviewed prior to 
the hearing.  

It is the opinion of the Board that the veteran should be 
given another opportunity to provide information concerning 
the stressful events of service.  In this regard, the veteran 
should be advised that a meaningful search will require more 
detailed information.    

As noted, the evidence necessary to establish the occurrence 
of a stressor during service to support a claim for PTSD will 
vary depending on whether the veteran was "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  If the evidence establishes that the veteran was 
engaged in combat with the enemy or was a prisoner of war 
(POW), and the claimed stressor is related to combat or POW 
experiences (in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service), the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Where, however, the VA determines that the veteran 
did not engage in combat with the enemy and was not a POW, or 
the claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2003); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, the Board determines that 
further development of the case is
warranted.  Accordingly, this matter is REMANDED to the RO 
via the Appeals Management Center in Washington, D.C. for the 
following action: 

1.  The RO should send the veteran a VCAA 
letter and request the veteran to "provide 
any evidence in [his] possession that 
pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  The RO should contact the veteran and 
request that he provide additional 
information regarding his reported stressors.  
This information should include the 
approximate month, and the year, the 
location, his assigned unit, and the units of 
assignment of any other individuals involved 
in any claimed stressful event.  The veteran 
should be specifically advised that he must 
provide detailed information to permit a 
meaningful search by the service department 
to obtain supportive evidence of the 
stressful events and that failure to provide 
greater specificity concerning the details of 
the reported stressful events will preclude 
any search attempt.  He should also be 
advised that the failure to respond may 
result in adverse action.

3.  The RO should prepare a summary of all of 
the claimed stressors reported by the veteran 
in previous statements.  The reported 
stressors should be referred to U.S. Armed 
Services Center for Research of Unit Records 
or the Naval Historical Center, Building 57, 
Washington Navy Yard, Washington D.C. 20374-
5060 as appropriate for verification and 
confirmation.  The RO should request any 
information available which might corroborate 
the veteran's alleged stressors and any other 
sources which may have pertinent information.

4.  Only when, and if, a stressor is 
verified, the veteran should be afforded a VA 
examination to determine the nature, 
severity, and etiology of PTSD.  The RO 
should provide the examiner with a summary of 
the stressors verified by the RO, and the 
examiner should be instructed that only these 
events may be considered for the purpose of 
determining whether exposure to an in-service 
stressor has resulted in the veteran's 
current psychiatric symptoms.  In his 
assessment, the examiner should specify 
whether the stressors found to be established 
by the record were sufficient to produce 
PTSD, and whether there is a link between the 
current symptomatology and one or more of the 
in-service stressors found to be established 
by the record.  The claims folder should be 
made available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review in 
the examination report.  The rationale should 
be provided for any opinion expressed.

5.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be furnished a supplemental statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.  

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  By 
this action, the Board intimates no opinion as to the 
ultimate outcome of this matter.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



